DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record has neither anticipated nor rendered obvious all limitations of base claims 1, 14, 22, 34 including “an organic light emitting display device including a first pixel and a second pixel; a first emission layer on the second hole transport layer of the first pixel in correspondence with the first pixel to emit a first color of light; the first emission layer not in correspondence with the second pixel; a second emission layer on the second hole transport layer of the second pixel in correspondence with the second pixel to emit a second color of light; the second emission layer including a green emission layer, and including a mixed host and an electron-type host, the second emission layer not in correspondence with the first pixel, wherein the mixed host comprises a hole-type host and a first host; and wherein the mixed host and the electron-type host constitute an exciplex for energy transfer to at least one dopant in the second emission layer; wherein a volume ratio of the hole-type host to the first host to the electron-type host in the second emission layer is one among 1:1:1, (2 to 3):1:1, 1: (2 to 3):1, 1:1:(2 to 3), (2 to 3):(2 to 3):1, (2 to 3):1:(2 to 3), 1:(2 to 3):(2 to 3).”  Where the applicant’s arguments that the prior art of record does not show the claimed volume ratio of the three portions was persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY H IDA whose telephone number is (571)270-5718.  The examiner can normally be reached on 9:00 - 4:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GEOFFREY H IDA/           Examiner, Art Unit 2892                                                                                                                                                                                             


/LEX H MALSAWMA/           Primary Examiner, Art Unit 2892